Citation Nr: 1517151	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  08-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  
 
3.  Entitlement to service connection for tension headaches.  
  
4.  Entitlement to service connection for a right ankle disability.  

5.  Entitlement to service connection for a right hand disability.  

6.  Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to June 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in March 2014 for further development of the evidence.  This was partially accomplished and the case has been returned for further appellate consideration.  

The issues of service connection for right ankle, hand, and foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Bilateral hearing loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  

2.  Tinnitus was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  

3.  Tension headaches were not evident during service or until many years thereafter and are not shown to have been caused by any in-service event or to be caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was neither incurred in nor aggravated by service nor may sensorineural hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  Tinnitus was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  Tension headaches were neither incurred in nor aggravated by service and are not secondary to a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  August 2004, November 2005, and November 2009 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The November 2009 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  The duty to notify has been met as to the issues decided herein.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in September 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran disagrees with the results of these examinations, with respect to the issues regarding hearing loss, tinnitus, and tension headaches, neither the Veteran nor his representative has made a specific challenge regarding the adequacy of the examinations obtained.  Specifically, the Veteran asserts that he was never given an audiometric evaluation in service, while the STRs clearly demonstrate pure tone threshold testing both at entry and separation from active duty.  Regarding tension headaches, he stated that he did complain of this disability in private and VA treatment records, but review of these records shows no such complaints or manifestations.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met regarding the issues decided herein.  38 C.F.R. § 3.159(c)(4) (2014).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss and tinnitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b) .

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Bilateral Hearing Loss and Tinnitus

The Veteran claims service connection for bilateral hearing loss and tinnitus that he asserts is related to acoustic trauma that he sustained during service.  He states that, while stationed in Germany, he was assigned to an artillery unit.  

Applicable regulation provides that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2013). 

The provisions of 38 C.F.R § 3.385 do not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155 (1993).  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, id. at 157.  

On examination for entry into active duty in April 1969, the Veteran was afforded an audiometric evaluation that showed pure tone thresholds to be as follows (hearing was not tested at 3,000 Hertz):

Hertz
500
1000
2000
4000
Right ear
0
0
0
0
Left ear
0
0
0
0

STRs do not show complaints or manifestations of hearing loss or tinnitus during service.  On examination for separation from service in February 1971, audiometric evaluation showed pure tone thresholds to be as follows (hearing was not tested at 3,000 Hertz):

Hertz
500
1000
2000
4000
Right ear
20
10
10
10
Left ear
20
0
10
10

Review of private and VA outpatient treatment records show no complaints or manifestations of hearing loss or tinnitus prior to a report of a December 2004 VA audiometric evaluation.  At that time, audiometric testing showed pure tone air conduction thresholds to be as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
Right ear
20
35
20
30
40
50
50
60
Left ear
15
20
10
25
40
60
55
70

Speech recognition scores were 88 percent correct in the right ear and 92 percent correct in the left ear.  The Veteran reported having a history of noise exposure during service, but stated that he did not have occupational noise exposure.  He related that he did have some recreational noise exposure.  He reported occasional tinnitus twice per week, lasting for approximately one hour.  The diagnosis was sensorineural hearing loss in each ear.  At that time, the examiner rendered an opinion that included a review of the Veteran's STRs, which he stated showed hearing to be within normal limits at entrance and separation from service; noise exposure during service; and post-service noise exposure working as an electrician for 25 years when he was in various environments.  The examiner stated that it was more likely that the post-service noise exposure affected his hearing more than the limited military noise exposure that was reported.  Thus, the hearing loss was less likely as not caused by service activity.  The same was true of tinnitus.   

The Veteran was examined by VA for compensation purposes in September 2014.  At that time, audiometric testing showed pure tone threshold levels to be as follows:



Hertz
500
1000
2000
3000
4000
6000
8000
Right era
55
50
60
65
70
80
95+
Left ear
55
45
65
70
75
85
95

Speech discrimination was reported as 32 percent correct in the right ear and 42 percent correct in the left ear.  The diagnosis was sensorineural hearing loss of each ear.  The examiner stated that it was less likely as not that the Veteran's hearing loss was related to service.  The rationale for this was that the hearing tests at entrance and separation from service indicated normal hearing in each ear with no change or shift in hearing.  According to the Veteran, he first became aware of hearing problems "about ten years ago."  He thought that it "was just part of aging."  He was asked if he recalled having had hearing problems in service and stated "no, not that I know of."  The statements were consistent with the Veteran's service records.  The examiner noted that the Veteran had no complaints of hearing loss during service, despite numerous treatments for other conditions.  The examiner then noted that the Veteran had treatment for rhinitis during service without mentioning a hearing loss at that time and that he first requested a set of hearing aids five years earlier, which was not considered to be consistent with a claim of hearing loss for over forty years.  Finally, it was noted that the degree and configuration of the hearing loss were not characteristic of any particular etiology of loss in that there was no characteristic "notch" around 4000 Hertz that is normally found in hearing loss due to noise exposure and that there was significant loss of hearing in the lower frequencies.  Based upon this, the examiner found that it was less likely that the hearing loss was caused by noise exposure in service.  Regarding tinnitus, the examiner noted that the Veteran related that his tinnitus had begun "a couple of years ago."  In addition, the Veteran stated that he could not recall having tinnitus during service.  There were no complaints of tinnitus during service including during ear, nose and throat consultations in 1970.  As such, there was no evidence found to support a claim of service connection for tinnitus.  

The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, the only medical opinions of record are that there is no basis to link the Veteran's current hearing loss or tinnitus with service.  The Veteran did not manifest either hearing loss or tinnitus during service or within one year thereafter.  While he has stated that he had both disabilities during service and thereafter, he stated otherwise to a VA examiner during subsequent examination.  As such, these statements that hearing loss and tinnitus were present during service are not considered credible for the establishment of service connection.  Accordingly, there is no evidence to support findings of continuity of symptoms since service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Tension Headaches

The Veteran claims service connection for a headache disorder that he believes had its onset during service.  He has stated that he went on sick call during service for complaints of headaches.  Recent examination has provided a diagnosis of tension headaches.  

Review of the Veteran's STRs shows no complaint or manifestations of a headache disability.  Private and VA outpatient treatment records through 2004 are similarly negative for complaints or manifestations of headaches.  During a VA examination of his service-connected deviated nasal septum in November 2010, the Veteran did note having a history of headaches that were not believed to be related to a sinus disability.  

Pursuant to remand by the Board, the Veteran was afforded a VA examination in September 2014.  At that time, the diagnosis was tension headaches.  The Veteran reported that he had occasional "regular" headaches throughout his adult life, but that they began to change about 20 years ago where they began on the right side of the neck and radiated into the occiput with extreme fatigue, tired eyes, and blurred vision.  When he experienced these headaches, he took over-the-counter medication that did not fully relieve the pain.  The Veteran was not able to identify specific triggers and did not relate his headaches to a sinus problem, rhinitis or his service-connected deviated nasal septum.  He also had a history of hypertension of 10 years duration, but did not believe that his headaches were related to this.  In response to the requested opinion, the examiner stated that it was less likely than not that the Veteran's headaches were related to his active duty service or to service-connected deviated nasal septum or chronic vasomotor rhinitis.  The rationale was that the baseline level of disability could not be determined by the medical evidence in the record.  This evidence was not sufficient to support a determination because there was, simply put, not enough evidence.  Regarding possible aggravation, it was noted that the Veteran had not sought medical intervention for his service-connected deviated nasal septum and was forthright in his uncertainty regarding whether the service-connected conditions had anything to do with his tension headaches.  While he speculated that there might be a relationship, the 2010 examiner did not believe that there was a relationship between the headaches and his sinus disability and the current examiner could find no medical evidence to support either secondary incurrence or secondary aggravation in the available medical records.  

In this case, there is no medical evidence that links the Veteran's tension headaches with his period of active duty, or to his service-connected disabilities.  The Veteran did not manifest the disability during service or until many years after his period of active duty and there is no indication or medical opinion that supports a finding of secondary service connection on either a direct or aggravation basis.  As with hearing loss and tinnitus, the only medical opinion in the record is to the effect that there is insufficient evidence to establish service connection.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tension headaches, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for tension headaches is denied.  


REMAND

Regarding the remaining issues on appeal, the Veteran is claiming service connection for right ankle, right hand, and right foot disabilities.   The Veteran was examined by VA in September 2014 pursuant to remand by the Board.  The Veteran has disputed the adequacy of these examinations.  He specifically objected to the length of the examination and that the examiner did not actually touch him, nor were X-ray studies of the foot, hand or ankle performed.  In order to afford the Veteran every consideration, the Board finds that he should be afforded an additional examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his right foot, ankle, and hand disorders.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any right foot, ankle, and hand disorder is of service onset or otherwise related to service.  All indicated studies, including X-ray studies, should be performed.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


